Downey, J.
This was a proceeding by quo wairanto to inquire by what authority the defendants claimed to be a corporation under the name of “The Killbuck Turnpike Company.” Their articles of association are set out in the complaint, and sundry objections are urged against them. We have examined them with reference to the objections made, and think that upon their face they are sufficient. It is alleged, however, that the length of the road is six and three-quarter miles. The amount of stock subscribed was only three thousand dollars. If these allegations are true the company could not legally file articles of association, and do business as a corporation. The statute requires five hundred dollars per mile of the proposed road, before the articles of association can be filed. i G. & H. 474 sec. 1. The length of the road is stated in the articles of associa*389tion to be “about five and one-half miles.” This statement, besides being indefinite, cannot be regarded as conclusive.
W. O'Brien, JT. Craven, W. R. Piersc, and H. D. Thompson, for appellant.
% A. Harrison, I. W. Sansberry, E. B. Goodykoontz, and M. S. Robinson, for appellees.
The court, having sustained a demurrer to the complaint or information, because it did not state facts sufficient to constitute a cause of action, committed an error.
The judgment is reversed, with costs, and the cause remanded.